MILLS, Judge.
Daniels appeals from an order of the trial court revoking his probation. He contends there was no evidence that he violated the probation condition prohibiting him from possessing, carrying, or owning firearms without prior consent of his probation officer. We disagree.
The greater weight of the evidence showed Daniels possessed, carried, or owned firearms in violation of his probation. There was enough evidence presented at the hearing to satisfy the conscience of the court that probation was violated. Evans v. State, 427 So.2d 1082 (Fla. 1st DCA 1983).
AFFIRMED.
WENTWORTH, J., and McCORD, Guyte P., Jr., (Ret.), Associate Judge, concur.